DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “each vehicle type manufactured …
” It is unclear as to whether Applicant intends the limitation to refer to the manufactured vehicle types recited by the previous step of ‘manufacturing a plurality of vehicle types,’ or whether Applicant intends to set forth a second set of ‘manufactured vehicle types,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the manufactured vehicle types.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 5, 7, 9, 10, and 21 - 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czinger (U.S. Patent Application Publication Number 2017/0050677).
As to claim 1, Czinger teaches a method, comprising: determining a plurality of sections for a vehicle (figures 1a and 2a, elements 101 being the ‘plurality of sections,’ element 100 being the vehicle, and steps 201 and 202; pages 3 and 7, paragraphs 51 and 83); designing a plurality of nodes for the vehicle, wherein each of the nodes is associated with one of the sections (figures 1a and 2a, elements 102 being the ‘nodes’ and step 204; pages 3 and 7, paragraphs 51 and 83). Examiner notes that each of the plurality of nodes are ‘associated’ with one of the sections because Czinger teaches each of the plurality of nodes being attached to at least one of the sections (figure 1, elements 101 and 102; pages 3 and 7, paragraphs 51 and 83); and identifying based on each of the associated sections, a relative position in the vehicle for each of the nodes (figure 1, elements 101, 100, and 102; pages 3 and 7, paragraphs 51 and 83). Examiner notes that this can be found because Czinger teaches the overall design of the vehicle, including the relative positions of the plurality of sections and plurality of nodes (figure 1, elements 100, 101, and 102).
As to claim 2, Czinger teaches that the relative positions define a vehicle profile comprising a plurality of modular systems (figure 1, elements 101 and 102; pages 3 – 4, 6, and 8, paragraphs 51 – 52, 71, and 86). 
As to claim 3, Czinger teaches that the relative positions are based at least in part on internal volume requirements of the vehicle (pages 3 – 4, paragraph 52). Examiner notes that this may be found because Czinger teaches that, depending on the specified vehicle, the vehicle may be capable of having a capacity of between 1 and 30 passengers (page 3, paragraph 52).
As to claim 4, Czinger teaches identifying a position of each panel and vehicle part of a plurality of panels of vehicle parts relative to the position of each of the nodes (figure 1, elements 102; pages 3 – 4, paragraphs 51 – 52).
As to claim 5, Czinger teaches designing the vehicle to include a plurality of commercial off-the-shelf (COTS) parts (pages 3 – 4, paragraphs 51 and 52); and designing the nodes to interface with the COTS parts to produce modular features (pages 3 – 4, paragraphs 51 and 52).
As to claim 7, wherein the COTS parts and the nodes are further used to manufacture the vehicle (pages 3 – 4, paragraphs 51 – 53).
As to claim 9, Czinger teaches a method comprising: manufacturing a plurality of vehicle types (figure 1c; pages 3 and 6, paragraphs 52 and 69), each of the manufactured vehicle types are based on: selecting one of the vehicle types (pages 3 and 6, paragraphs 52 and 59) designing a set of nodes based on the selected vehicle type (figures 1a and 2a, step 204 and element 102 being the ‘nodes’; pages 3, 6, and 7, paragraphs 51, 69 – 71, and 83); positioning the nodes based on internal volume requirements for the selected vehicle types (pages 3 – 4 and 6, paragraphs 52 and 69 - 71), additively manufacturing the nodes for the selected vehicle types (figures 1a and 2a, step 205 and element 102; pages 3, 4, and 7, paragraphs 50, 56, and 83); and assembling a the nodes based on the positioning of the nodes (figures 1c; pages 3 and 6, paragraph 51 and 52 and 69).
As to claim 10, Czinger further teaches interfacing one of the nodes of the set of definition nodes with at least one commercial-off-the-shelf (COTS) part (pages 3 – 4, paragraphs 51 and 52).
As to claim 21, Czinger teaches that determining the plurality of sections of the vehicle includes determining a number of the sections (figure 1, elements 100; page 3, paragraph 53).
As to claim 22, Czinger teaches that determining the plurality of sections of the vehicle includes determining the plurality of sections of the vehicle based on a number of wheels of the vehicle (page 3, paragraph 52). Examiner notes that this can be found because Czinger teaches the vehicle have a capacity of 4 wheels (figure 1, element 100), such that the vehicle may be divided into 4 sections.
As to claim 23, the discussion of claim 22 is incorporated herein.
As to claim 24, Czinger teaches additively manufacturing the nodes (figures 1a and 2a, elements 102 and step 205; pages 3, 4, and 7, paragraphs 50, 56, and 83).
As to claim 25, Czinger teaches assembling the vehicle with the nodes in the identified relative positions (figure 1a, elements 100 and 102; pages 3 and 6, paragraphs 51, 52, and 69).
As to claim 26, Czinger teaches that designing the plurality of nodes includes designing at least one of the nodes to include an internal feature configured to route electrical wiring (figures 5 – 8; pages 15 – 16, paragraphs 135 – 138 and 144). Examiner notes that this may be found because the nodes of Czinger may be used to route electrical wiring in the same manner that the nodes are used to old and position the plurality of sections.
As to claim 27, Czinger teaches that designing the plurality of nodes includes designing at least one of the nodes to include an internal feature configured to route a fluid (figures 5 – 8; pages 15 – 16, paragraphs 135 – 138 and 144). Examiner notes that .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger as applied to claims 1 and 10 above, and further in view of Fuchs (U.S. Patent Application Publication Number 2013/0076069).
As to claim 6, Czinger further teaches identifying a vehicle propulsion system for use in the vehicle (page 3, paragraph 52, wherein the ‘engine block’ is the ‘propulsion system’); and identifying the relative position in the vehicle for each of the nodes includes identifying each of the relative positions based on a desired position of elements of the propulsion system (pages 3 – 4, paragraph 52).
However, Czinger teaches the propulsion system being an internal combustion engine (page 3, paragraph 52), rather than an electric vehicle system. Fuchs teaches a method of manufacturing a vehicle (abstract), comprising: identifying a propulsion system for use in the vehicle (page 3, paragraph 46). Fuchs further teaches that either an internal combustion engine or an electric vehicle propulsion system may be used (page 3, paragraph 46). It would have been obvious to one skilled in the art to substitute the electric vehicle propulsion system of Fuchs for the internal combustion engine taught by Czinger, because Fuchs teaches that either propulsion system provides the benefit of providing a propulsion force for the vehicle. 
As to claim 8, Czinger teaches manufacturing the vehicle to incorporate the propulsion system (pages 3 – 4, paragraphs 51 – 52). 
As to claim 12, Czinger teaches identifying a propulsion system for use in the desired vehicle (page 3, paragraph 52, wherein ‘engine block’ is the ‘propulsion system’); and positioning each of the nodes based on a desired position of elements of the propulsion system (pages 3 – 4, paragraphs 51 – 52).
However, Czinger teaches the propulsion system being an internal combustion engine (page 3, paragraph 52), rather than an electric vehicle system. Fuchs teaches a method of manufacturing a vehicle (abstract), comprising: identifying a propulsion system for use in the vehicle (page 3, paragraph 46). Fuchs further teaches that either an internal combustion engine or an electric vehicle propulsion system may be used (page 3, paragraph 46). It would have been obvious to one skilled in the art to substitute the electric vehicle propulsion system of Fuchs for the internal combustion engine taught by Czinger, because Fuchs teaches that either propulsion system provides the benefit of providing a propulsion force for the vehicle.
Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 7, that Czinger does not teach a step of “designing a plurality of sections for a vehicle.” Examiner disagrees. Czinger expressly teaches a step of designing a plurality of ‘connecting tubes,’ each of which may reasonably be considered to be a “section” (figures 1a and 2a, elements 101 being the ‘connecting tubes’ and ‘sections’ and step 202; pages 3 and 7, paragraphs 51 and 83).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726